Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 11/3/21.  As directed by the amendment, claims 1-12 have been cancelled and claims 13-31 have been added.  As such, claims 13-31 are pending in the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the portable housing (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the portable housing (claim 1).

Claim Interpretation
The claim limitation “portable housing” (claim 1) is interpreted as having support in the disclosure as originally filed, despite the lack of literal support for this term, as Fig. 4 shows the device incorporated into a headphone which can be considered as a housing and which is known to be portable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the claim further limits that the vibration-inducing element includes a magnetic field generator and a magnet configured to vibrate in response thereto; however, claim 13 sets forth that the vibration-inducing is disposed in the portable housing and the disclosure regarding the magnetic field generator/magnet type vibration-inducing element sets forth that the magnet is implanted in the patient.  Therefore, providing a vibration-inducing element disposed in the portable housing (required by claim 1) which is of the magnetic field generator/magnet type (required by claim 24) introduces new matter not found in the disclosure as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the portion of the head" in 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-29 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, 17, 25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart (2012/0203309) in view of Lattner (2013/0303953) and Doochin et al. (2014/0276193).
Regarding claim 13, Englehart shows a device for disrupting the vestibular system of a patient (see Fig. 1-2, para. 0009, 0028-0029 for example) which includes a power source (36, see para. 0030) and a vibration-inducing element configured to generate physical vibrations at a user-selectable frequency, the element disposable against a portion of a head of the patient above a bottom of an ear and near a mastoid bone (see Fig. 1 stimulation element 32, Fig. 2 stimulation element 33 shown in the claimed location on the patient, see para. 0038 last 3 lines, “another mechanical stimulation device is a vibrating element that produces a mechanical vibration at a selected frequency”; see also para. 0030 and 0038), the element, when disposed against the portion of the head, is configured to transmit the physical vibrations by bone to an otolith, endolymph, hair follicle, and/or semicircular canal of the vestibular system of the patient to induce vibrations therein and treat a physiological condition evoked by the vestibular system (see Fig. 2 which shows vibration stimulation element 33 in the claimed location on the patient; see para. 0007, 0028, 0029, and 0031).  Englehart teaches that element 36 provides both power and control of the stimulation element (see para. 0030), but is silent as to explicitly providing a signal generator for generating signals including a tone having a sine wave pattern at a user-selectable frequency  to cause the physical vibrations and as to the device including a portable housing which houses the power source, signal generator and the vibration-inducing element.  However, Lattner teaches a similar device which includes a signal generator configured to generate a signal including a tone at a user selectable frequency (see Lattner para. 0049-0051, microprocessor 110 generating signals) and provides a portable housing for the power source, signal generator, and vibration element (see Lattner para. 0085 which discloses that the device 10a is self-contained, the device of Lattner including power source, signal generator, and vibration element per para. 0049-0051) and Doochin teaches the use of the well-known sine wave pattern (see Doochin para. 0006 which discloses various types of waveform signals, including sine waveform).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Englehart device to explicitly include a signal generator and to locate the elements of the device in a housing, as taught by Lattner, and to utilize a sine wave pattern, as taught by Doochin, in order to provide the required elements to generate and control the physical vibrations and such a sine wave pattern is known in the art and would have provided a desired physical vibration.
Regarding claim 14, the modified Englehart device is silent as to the frequency of the signal being between 10 Hz and 30 Hz; however, Lattner teaches a similar device which includes a range which fully encompasses the claimed range (see Lattner para. 0019) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Englehart device to choose values such as between 10 and 30 Hz, as taught by Lattner whose range of 0.1-40 Hz fully encompasses the claimed range, in order to provide a desired vibration treatment frequency.
Regarding claim 15, the modified Englehart device is silent as to the power source explicitly being a battery; however, Lattner teaches a similar device which includes a power source in the form of a battery (see Lattner para. 0049).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Englehart device’s power source to be a battery, as taught by Lattner, as this is a well-known, portable type of power source.
Regarding claim 17, the modified Englehart device is silent as to the signal generator including an amplifier; however, amplifiers provided in such a device as the modified Englehart device is well-known in the art.  Furthermore, Doochin teaches a similar device which includes a signal generator having an amplifier (see Doochin para. 0023), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to further include an amplifier, as taught by Doochin, in order to amplify the signal provided by the signal generator.
Regarding claim 25, the modified Englehart device’s physiological condition includes at least one of the claimed list (see Englehart para. 0007).
Regarding claim 28, the modified Englehart device’s vibration-inducing element is configured to transmit the physical vibrations to the otolith, endolymph, hair follicle, and/or semicircular canal of the vestibular system at a frequency and intensity that induces vibrations therein that are undetectable by a cochlea of the patient (see Englehart para. 0028-0029, 0031; see Lattner para. 0019 which teaches frequency range of vibration which includes values such as 10, 15 or 18 Hz which would have been obvious to choose in order to provide a desired treatment level which would be undetectable by the human ear).
Regarding claim 29, the modified Englehart device is silent as to the intensity of the physical vibrations explicitly being less than 150 dB; however, Lattner teaches a similar device which includes vibrations with an intensity in the range of less than 150 dB (see Lattner para. 0071) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Englehart device’s vibrations to be at an intensity level of less than 150 dB, as taught by Lattner, in order to provide a desired level of treatment.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Shafieloo (2014/0350441).
Regarding claim 16, the modified Englehart device is silent as to including a port for connecting to an external power supply; however, this is a well-known type of power supply mechanism in the art.  Furthermore, Shafieloo teaches a similar device which includes a power supply in the form of a USB port (see Shafieloo para. 0015 & 0034), and it would have been obvious to one of ordinary skill at the time the invention was filed to modify the modified Englehart device to include an electrical port for power supply, as taught by Shafieloo, in order to provide the ability to both power the device and interface with a personal computer.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Veitl (2013/0237746).
Regarding claim 18, the modified Englehart device is silent as to the output power level explicitly being able to be adjusted by the user; however, adjustable volume/power level is well-known in the art.  Furthermore, Veitl teaches a similar device which includes user adjustable power levels (see Veitl para. 0044 and 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device's output power level to be adjustable by the user, as taught by Veitl, in order to provide the user the ability to tailor the treatment to his/her requirements.

Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Kania (6,443,913).
Regarding claims 19 and 26, the modified Englehart device includes a controller (see Englehart Fig. 1 power and control unit 36, and Lattner para. 0049-0051, microprocessor 110), but is silent as to providing an acceleration sensor such that the output level is varied in response to sensed acceleration change.  However, Kania teaches a similar treatment device which includes an acceleration sensor which is utilized in a feedback control of the therapy (see Kania col. 2 ln. 32-67 and col. 6 ln. 34-65 for example).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to further include an acceleration sensor for feedback control of the device, as taught by Kania, in order to provide the ability of the device to treat a user who is traveling/moving.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Kania and Butnaru (5,966,680).
Regarding claim 20, the modified Englehart device includes a controller (see Englehart Fig. 1 power and control unit 36, and Lattner para. 0049-0051, microprocessor 110), but is silent as to including an orientation sensor such that the output level is varied in response to sensed orientation change.  However, Butnaru teaches a similar device which utilizes orientation sensors for control and Kania teaches a similar device which includes using positional sensors (acceleration sensor for example) for in a feedback control of the level of therapy (see Kania col. 2 ln. 32-67 and col. 6 ln. 34-65 for example).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to include an orientation sensor, as taught by Butnaru, to provide for feedback control of the level of therapy provided by the device, as taught by Kania, in order to provide treatment to a user who is traveling.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Mark (4,558,703).
Regarding claim 21, the modified Englehart device is silent as to providing vibration-inducing element to be configured to attach to or incorporated into a vehicle, helmet, seat, headrest, headset, or headphone; however, Mark teaches a similar device which is configured to attach to or be incorporated into a vehicle, helmet, seat, or headrest (see Mark col. 1 ln. 47-58 and col. 2 ln. 11-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to be attached/incorporated into a vehicle, helmet, seat, or headrest, as taught by Mark, in order to provide an alternative means of providing the therapy device to the patient (helmet of Mark).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, Doochin, and Mark as applied to claim 20 above, and further in view of Kania.
Regarding claim 22, the modified Englehart device includes a controller (see Englehart Fig. 1 power and control unit 36, and Lattner para. 0049-0051, microprocessor 110), but is silent as to providing an acceleration sensor such that the output level is varied in response to sensed acceleration change.  However, Kania teaches a similar treatment device which includes an acceleration sensor which is utilized in a feedback control of the therapy (see Kania col. 2 ln. 32-67 and col. 6 ln. 34-65 for example).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to further include an acceleration sensor for feedback control of the device, as taught by Kania, in order to provide the ability of the device to treat a user who is traveling/moving.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, Doochin, and Mark as applied to claim 21 above, and further in view of Kania and Butnaru.
Regarding claim 23, the modified Englehart device includes a controller (see Englehart Fig. 1 power and control unit 36, and Lattner para. 0049-0051, microprocessor 110), but is silent as to including an orientation sensor such that the output level is varied in response to sensed orientation change.  However, Butnaru teaches a similar device which utilizes orientation sensors for control and Kania teaches a similar device which includes using positional sensors (acceleration sensor for example) for in a feedback control of the level of therapy (see Kania col. 2 ln. 32-67 and col. 6 ln. 34-65 for example).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to include an orientation sensor, as taught by Butnaru, to provide for feedback control of the level of therapy provided by the device, as taught by Kania, in order to provide treatment to a user who is traveling.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Iwakura et al. (2014/0270276).
Regarding claim 24, the modified Englehart device contemplates the use of magnetic field generators to generate a magnetic field based on signal generated by the signal generator to provide the stimulation (see Englehart para. 0033 and 0040 for example), but is silent as to including a magnet configured to vibrate in response to the magnetic field; however, Iwakura teaches a magnetic field generator which causes vibration of a magnet (see Iwakura para. 0002, 0004, 0009, 0015, and 0058 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Englehart device to provide a magnetic vibration device, as taught by Iwakura, as this would have been obvious substitution of one known element for another.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart, Lattner, and Doochin as applied to claim 13 above, and further in view of Smith et al. (2014/0309718).
Regarding claim 27, the modified Englehart device includes a controller (see Englehart Fig. 1 power and control unit 36, and Lattner para. 0049-0051, microprocessor 110), but is silent as to including a sensor configured to monitor health information associated with the user, the information including at least one of a heart rate, blood pressure, or brain activity; and the controlling the device to vary a frequency, power, or amplitude of the vibrations based on the health information.  However, Smith teaches a similar device including a health monitor sensor which monitors at least one of heart rate, blood pressure, and brain activity (see Smith para. 0098) and Kania teaches a similar device which includes using sensors for in a feedback control of the level of therapy (see Kania col. 2 ln. 32-67 and col. 6 ln. 34-65 for example).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Englehart device to include a health information sensor, as taught by Smith, to provide for feedback control of the level of therapy provided by the device, as taught by Kania, in order to provide treatment to a user based on their health conditions.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart in view of Iwakura and Lattner.
Regarding claim 30, Englehart shows a device (see Fig. 1-2, para. 0009, 0028-0029 for example) which includes a power source (36, see para. 0030) and a magnetic field generators to generate a magnetic field based on signal generated by the signal generator to provide the vibration stimulation to induce vibrations therein an treat a physiological condition evoked by the vestibular system (see Englehart para. 0033 and 0040 for example which disclose magnetic field generation for stimulation, para. 0038 disclosing physical vibrations, see also para. 0007, 0028, 0029, and 0031), but is silent as to including a magnet configured to vibrate in response to the magnetic field; however, Iwakura teaches a magnetic field generator which causes vibration of a magnet (see Iwakura para. 0002, 0004, 0009, 0015, and 0058 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Englehart device to provide a magnetic vibration device, as taught by Iwakura, as this would have been obvious substitution of one known element for another.  The modified Englehart device teaches that element 36 provides both power and control of the stimulation element (see para. 0030), but is silent as to explicitly providing a signal generator for generating signals to cause the physical vibrations.  However, Lattner teaches a similar device which includes a signal generator configured to generate a signal including a tone at a user selectable frequency (see Lattner para. 0049-0051, microprocessor 110 generating signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Englehart device to explicitly include a signal generator, as taught by Lattner, in order to provide the required elements to generate and control the physical vibrations.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehart in view of Lattner.
Regarding claim 31, the use of the Englehart device includes a method including positioning a vibration-inducing element against a portion of a head of a patient above a bottom of an ear and near a mastoid bone (see Fig. 2, vibration-inducing element 33 place on the patient in the same location as claimed, see para. 0038 last 3 lines, “another mechanical stimulation device is a vibrating element that produces a mechanical vibration at a selected frequency”); supplying power from a power source and activating the vibration-inducing element to generate one or more physical vibrations which are applied to the portion of the head such that the vibrations are conducted by bone to an otolith, endolymph, hair follicle, and/or semicircular canal of the vestibular system of the patient to induce vibrations therein an treat a physiological condition evoked by the vestibular system (see Fig. 1, power source 36, see para. 0030; see para. 0007, 0028, 0029, and 0031).  Englehart teaches that element 36 provides both power and control of the stimulation element (see para. 0030), but is silent as to explicitly providing a signal generator for generating signal waveforms to cause the physical vibrations.  However, Lattner teaches a similar device which includes a signal generator configured to generate a signal waveform including a (see Lattner para. 0049-0051, microprocessor 110 generating signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Englehart device to explicitly include a signal generator, as taught by Lattner, in order to provide the required elements to generate and control the physical vibrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gibson-Horn (2016/0051793), Lenhardt (2005/0201574), and Snow (2017/0135896) are all directed towards similar devices for disrupting the vestibular system of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785